CORRECTED




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1610V
                                          UNPUBLISHED


    KAITLIN MCKENZIE,                                           Chief Special Master Corcoran

                         Petitioner,
    v.                                                          Filed: May 13, 2022

    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU);
    HUMAN SERVICES,                                             Damages Decision based on Proffer;
                                                                Influenza (Flu); Shoulder Injury
                         Respondent.                            Related to Vaccine Administration
                                                                (SIRVA).

Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for Petitioner.

James Vincent Lopez, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES1

       On November 18, 2020, Kaitlin McKenzie filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (SIRVA) as a result of an influenza (“flu”) vaccination received on October
2, 2019. Petition at ¶¶ 6, 22. Petitioner further alleges that her “vaccine related injuries
have lasted more than six months.” Petition at ¶ 24. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On February 16, 2022, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for a Table SIRVA. On May 10, 2022, Respondent filed a proffer
on an award of compensation (“Proffer”). In the Proffer, Respondent represented that
Petitioner agrees with the proffered award. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.


1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
     Pursuant to the terms stated in the attached Proffer, I award the following
compensation:

      A lump sum of $135,590.73 (representing for $125,000.00 for pain and
suffering, $6,760.98 for past unreimbursed expenses, and $3,829.75 for past lost
wages). This amount represents compensation for all damages that would be available
under Section 15(a).

      The Clerk of Court is directed to enter judgment in accordance with this decision.2

      IT IS SO ORDERED.
                                                            s/Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Chief Special Master




2
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of
notice renouncing the right to seek review.
              IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
KAITLIN MCKENZIE,                   )
                                    )
            Petitioner,             )
                                    )    No. 20-1610V
      v.                            )    Chief Special Master Brian H. Corcoran
                                    )    ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On November 18, 2020, Kaitlin McKenzie (“petitioner”) filed a petition for

compensation under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1

to -34 (“Vaccine Act” or “Act”), alleging that she suffered a Shoulder Injury Related to Vaccine

Administration (“SIRVA”), as defined in the Vaccine Injury Table, following administration of

an influenza (“flu”) vaccine she received on October 2, 2019. On February 14, 2022, the

Secretary of Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that

this case is appropriate for compensation under the terms of the Act for a SIRVA Table injury,

and on February 16, 2022, the Chief Special Master issued a Ruling on Entitlement finding

petitioner entitled to compensation. ECF No. 30; ECF No. 31.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $125,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $6,760.98. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

       C.      Lost Wages

       Evidence supplied by petitioner documents that she incurred past lost wages related to

her vaccine-related injury. Respondent proffers that petitioner should be awarded past lost

wages in the amount of $3,829.75. See 42 U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $135,590.73, in the form of

a check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Kaitlin McKenzie:                     $135,590.73




1 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                         Respectfully submitted,

                         BRIAN M. BOYNTON
                         Principal Deputy Assistant Attorney General

                         C. SALVATORE D’ALESSIO
                         Acting Director
                         Torts Branch, Civil Division

                         HEATHER L. PEARLMAN
                         Deputy Director
                         Torts Branch, Civil Division

                         DARRYL R. WISHARD
                         Assistant Director
                         Torts Branch, Civil Division

                         /s James V. Lopez      .
                         James V. Lopez
                         Trial Attorney
                         Torts Branch, Civil Division
                         U.S. Department of Justice
                         P.O. Box 146, Ben Franklin Station
                         Washington, D.C. 20044-0146
                         Tel: (202) 616-3655
                         Fax: (202) 616-4310
                         Email: james.lopez@usdoj.gov


Date: May 10, 2022




                     3